United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2134
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2007 appellant filed a timely appeal from an October 6, 2006 Office of
Workers’ Compensation Programs’ decision terminating his compensation for refusing an offer
of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On September 9, 2005 appellant, then a 57-year-old letter carrier, filed a claim for
compensation alleging that he injured his lower back on August 30, 2005 while lifting tubs of
mail. The Office accepted his claim for a lumbar sprain and strain. Effective December 9, 2005,
appellant was placed on the periodic compensation rolls for temporary total disability.

In a work capacity evaluation dated June 22, 2006, Dr. Bill Weldon, an attending
physician specializing in pain management, indicated that appellant could work eight hours a
day. Appellant’s permanent work restrictions included lifting, pushing or pulling limited to
20 pounds for no more than one hour a day; no squatting, kneeling, climbing, twisting, bending,
stooping or operating a motor vehicle; walking and standing limited to one hour a day; sitting
limited to six hours a day and reaching above the shoulder limited to two hours a day. Breaks of
15 minutes were required every 2 hours.
On June 30, 2006 Denise Lisenbe, an employing establishment compensation specialist,
offered appellant a modified letter carrier position. The physical requirements of the position
conformed to the limitations provided in Dr. Weldon’s June 22, 2006 report. Appellant retired
effective July 1, 2006.
On July 5, 2006 the Office advised appellant that the modified letter carrier position was
suitable and conformed to his physical limitations. The employing establishment confirmed that
the position remained available. The Office allowed appellant 30 days in which to accept the
position or provide his reasons for refusal. The Office advised appellant that an employee who
refuses an offer of suitable work without reasonable cause is not entitled to compensation. There
was no response from appellant and he did not return to work.
By decision dated August 8, 2006, the Office terminated appellant’s compensation
effective September 2, 2006 on the grounds that he refused an offer of suitable work.
On August 18, 2006 appellant submitted a July 10, 2006 permanent impairment
evaluation from Dr. Weldon in support of a schedule award claim.
Appellant requested reconsideration of the August 8, 2006 termination decision. He
indicated that he did not accept the modified job offer because he elected to retire effective
July 1, 2006. By decision dated October 6, 2006, the Office denied modification of the
August 8, 2006 termination decision.1
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 Section 8106(c)(2) of the Federal Employees’
Compensation Act3 provides that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.4 To justify termination of compensation, the Office must establish that the work

1

Subsequent to the October 6, 2006 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

Richard P. Cortes, 56 ECAB 200 (2004); Melvin James, 55 ECAB 406 (2004).

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8106(c)(2); see also Linda D. Guerrero, 54 ECAB 556 (2003).

2

offered was suitable and must inform the employee of the consequences of refusal to accept such
employment.5
Section 10.517(a) of the Act’s implementing regulations provides that an employee who
refuses to work after suitable work has been offered to or secured for the employee, has the
burden of showing that such refusal or failure to work was reasonable or justified.6 Pursuant to
20 C.F.R. § 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.7
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain and strain as a result of the
August 30, 2005 employment injury. The Office terminated appellant’s compensation by
decision dated August 8, 2006 on the grounds that he refused an offer of suitable work. The
initial question is whether the Office properly determined that the position was suitable.
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.8
In this case, the Office relied on the June 22, 2006 functional capacity evaluation of
attending physician Dr. Weldon in finding that the modified letter carrier position offered by the
employing establishment was within appellant’s work limitations. The work restrictions
provided by Dr. Weldon were utilized by the employing establishment in making the modifiedduty job offer. The Board finds that the Office properly determined that the modified letter
carrier position offered to appellant constituted suitable work within his physical limitations.
The record shows that appellant elected to retire on July 1, 2006. The Board has held that
electing to receive disability retirement is not a justifiable reason to refuse an offer of suitable
work. In Robert P. Mitchell,9 the Board noted that the employee’s election to receive retirement
benefits was not a valid reason for refusing an offer of suitable work.10 The relevant portion of
the Office’s procedure manual provides that electing to retire is not an acceptable reason for
refusing an offer of suitable work.11
5

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339 (1995).

6

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 5; Stephen R. Lubin, 43 ECAB 564 (1992).

7

Id. at § 10.516; see Kathy E. Murray, 55 ECAB 288 (2004).

8

Kathy E. Murray, supra note 7.

9

52 ECAB 116 (2000).

10

See also Stephen R. Lubin, supra note 6; Roy E. Bankston 38 ECAB 380 (1987).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.5c (July 1996). This provision does not include electing to receive retirement benefits as an
acceptable reason for refusing suitable work.

3

Upon consideration of all the evidence, the Board finds that the Office met its burden of
proof to terminate appellant’s compensation on the grounds that he refused an offer of suitable
work.
Regarding appellant’s claim for a schedule award, the Office’s regulations provide that
an employee who refuses an offer of suitable work is not entitled to compensation, including a
schedule award for permanent impairment.12
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for refusing an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 6, 2006 is affirmed.
Issued: January 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See 20 C.F.R. § 10.517(b).

4

